IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                      _____________________

                           No. 90-8014
                      _____________________

     LEAGUE OF UNITED LATIN AMERICAN
     CITIZENS, COUNCIL NO. 4434,
                              Plaintiffs-Appellees,

                and

     JESSE OLIVER, ET AL.,
                              Intervening Plaintiffs-Appellees,

                             versus

     WILLIAM P. CLEMENTS, Etc., ET AL.,
                              Defendants,

     JIM MATTOX, ET AL.,
                              Defendants-Appellees-Appellants,

                             versus

     JUDGE F. HAROLD ENTZ, Etc.,
     JUDGE SHAROLYN WOOD, Etc., and
     GEORGE S. BAYOUD, JR., Etc.,
                              Defendants-Appellants,
                and

     TOM RICKHOFF, SUSAN D. REED, JOHN J. SPECIA, JR.,
     SID L. HARLE, SHARON MACRAE and MICHAEL P. PEDAN,
     Bexar County, Texas State District Judges,
                              Appellants.


                            - - - - -
      Appeals from the United States District Court for the
                    Western District of Texas
                            - - - - -

     (Opinion January 27, 1993, 5 Cir., 1993,     F.2     )

                       (February 11, 1993)


Before POLITZ, Chief Judge, KING, GARWOOD, JOLLY, HIGGINBOTHAM,
       DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, and DeMOSS,
       Circuit Judges.*
                                -2-
                             (90-8014)



BY THE COURT:



           A majority of the Judges in active service, on the

Court's own motion, having determined to have this case reheard

en banc,

           IT IS ORDERED that this cause shall be reheard by the

Court en banc with oral argument on a date hereafter to be fixed.




*Judge Emilio M. Garza is recused, and, therefore, did not
 participate in this decision.